Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Kraemer et al, Levin et al and Cha et al teaches a system and method for scalelessly determining an estimation value a body weight of a body of a human person, comprising the steps of: determining with electrodes configured to be positioned on both hands and both feet of the body of the human person at least one measurement value for biological impedance measurements; transmitting the measurement value of the biological impedance measurement to an evaluation unit; processing the measurement value in the evaluation unit together with at least one additional datum of the human person and determining an estimated value for the current actual total body weight of the human person, taking into consideration statistical data concerning other human persons, wherein the processing step includes using the measurement value of the biological impedance measurement as well as the statistical data and the additional datum to determine the estimated weight value of the human person.

The prior art does not teach, disclose and/or fairly suggest evaluating a correlation between the measurement value of the biological impedance measurement and a current actual total body weight of the human person, wherein measurement values of the biological impedance measurement taken temporally at least at two different points in time are evaluated in the evaluation unit and compared in the evaluation unit in determining the estimated value for the current actual total body weight, wherein one of the points in time is in real time and another of the points in time is an earlier point in time, wherein the measurement value is determined using a body impedance analyzer (BIA), wherein actual measurement values of the (BIA) are impedance values comprising real parts and imaginary parts of the body between predetermined measurement points, and wherein a the functional dependency of parameters determined by the (BIA) on the current actual total body weight of the human person is utilized for resolving a functional relationship according to the current actual total body weight, wherein a the temporal course of the real parts of the measured impedance values is evaluated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791